USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOCH
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _Q-6-20_
x
KEYSTONE FOODS HOLDINGS
LIMITED,
Plaintiff, : 19-cy-3888
-against- : ORDER
TYSON FOODS, INC.,
Defendants.
x

 

ANDREW L. CARTER, JR., United States District Judge:

Defendant’s first motion to compel arbitration filed on May 1, 2019 is denied as moot
given the Court’s approval of the parties’ joint stipulation and order and Defendant’s later

motion to compel arbitration and stay proceedings filed on October 11, 2019.

SO ORDERED. a,
ff GA
Dated: February 6, 2020 / / Lys A Wie / AE 1
New York, New York [ oo

 

ANDREW L. CARTER, JR.
United States District Judge

 
